          Case 1:19-cv-07181-JGK Document 8 Filed 09/30/19 Page 1 of 4



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com

[Proposed] Lead Counsel for Lead Plaintiff and Class

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 ELI GOITEIN, Individually and On
 Behalf of All Others Similarly Situated,         CASE No.: 1:19-cv-07181-JGK

              Plaintiff,           NOTICE OF MOTION OF
                                   GREGORY GUTMAN TO: (1)
          v.                       CONSOLIDATE RELATED
                                   ACTIONS; (2) APPOINT LEAD
JUST ENERGY GROUP INC.,            PLAINTIFF; AND (3) APPROVE
DEBORAH MERRIL, JAMES LEWIS,       LEAD PLAINTIFF’S SELECTION
PATRICK MCCULLOUGH, and JIM BROWN, OF COUNSEL

              Defendants.
                                                  CLASS ACTION

 THADDEUS WHITE, on behalf of hims
 and all others similarly situated,               CASE No.: 1:19-cv-08236-JGK

              Plaintiff,
                                                  CLASS ACTION
              v.

JUST ENERGY GROUP, INC., PATRICK
MCCULLOUGH, and JIM BROWN,

              Defendants.

[Additional Case Caption on Following Page]




                                              1
          Case 1:19-cv-07181-JGK Document 8 Filed 09/30/19 Page 2 of 4



 ANDRE BRODEUR, Individually and on
 Behalf of All Others Similarly Situated,            CASE No.: 1:19-cv-08286-JGK

               Plaintiff,
                                                     CLASS ACTION
               v.

JUST ENERGY GROUP INC.,
DEBORAH MERRIL, JAMES LEWIS,
PATRICK MCCULLOUGH, and JIM
BROWN,

               Defendants.



       PLEASE TAKE NOTICE that pursuant to Section 21D of the Securities Exchange Act

of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act

of 1995 (the “PSLRA”), Plaintiff Gregory Gutman (“Movant”) hereby moves this Court, the

Honorable John G. Koeltl, United States District Court Judge, on a date and at a time to be

designated by the Court, for an order:

               (a)     consolidating the related actions;

               (b)     appointing Movant to serve as Lead Plaintiff in this action; and

               (c)     approving Movant’s selection of The Rosen Law Firm, P.A. as Lead

       Counsel for the litigation.

       In support of this Motion, Movant submits: (i) the Memorandum of Law dated September

30, 2019 (and exhibits); and (ii) a [Proposed] Order Consolidating Related Actions, Appointing

Lead Plaintiff, and Approving Lead Plaintiff’s Selection of Counsel.



Dated: September 30, 2019                     Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.




                                                 2
Case 1:19-cv-07181-JGK Document 8 Filed 09/30/19 Page 3 of 4



                           /s/ Phillip Kim
                           Phillip Kim, Esq. (PK 9384)
                           Laurence M. Rosen, Esq. (LR 5733)
                           275 Madison Avenue, 40th Floor
                           New York, New York 10016
                           Telephone: (212) 686-1060
                           Fax: (212) 202-3827
                           Email: pkim@rosenlegal.com
                           Email: lrosen@rosenlegal.com

                           [Proposed] Lead Counsel for Lead Plaintiff
                           and Class




                             3
         Case 1:19-cv-07181-JGK Document 8 Filed 09/30/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

      I hereby certify that on September 30, 2019, a true and correct copy of the foregoing
document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                  /s/Phillip Kim




                                            4
